Citation Nr: 0125312	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a dislocation of the left hip, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to February 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO. 

Subsequent to the veteran's January 2000 hearing at the RO, 
the Hearing Officer, in an October 2000 decision, assigned a 
20 percent rating for the service-connected left hip 
disability, effective on July 20, 1998.  

Service connection was also granted for a low back disability 
manifested by degenerative joint disease of the lumbosacral 
spine and for left knee arthritis, evaluated as 20 and 10 
percent disabling, respectively.  These ratings were assigned 
effective on July 20, 1998.  

In July 2001, the veteran appeared at a hearing held by the 
undersigned Member of the Board at the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected left hip dislocation 
residuals manifested by muscle strain and traumatic arthritis 
are not shown to be productive of more than moderate muscle 
impairment or related functional loss; marked hip disability 
is not demonstrated.  

3.  The veteran's service-connected lumbosacral degenerative 
joint disease is shown to more nearly approximate a 
disability picture consistent with that of severe functional 
limitation of the low back.  

4.  The veteran's service-connected left knee arthritis is 
not shown to be manifested by more than noncompensable 
painful motion; neither lateral instability nor recurrent 
subluxation is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of dislocation 
of the left hip with chronic muscle strain and traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5003, 
5010, 5250, 5251, 5252, 5253, 5254, 5255, 4.73 including 
Diagnostic Code 5317 (2001).  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected degenerative joint disease of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 
5003, 5010, 5285, 5286, 5292, 5293, 5294, 5295 (2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's in-service injury.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Historically, the Board notes that service connection for a 
left hip disability characterized as a chip fracture with 
residuals of a dislocation was established in an October 1957 
rating decision.  The RO noted that the veteran was struck by 
a small tractor while sitting on a bench in November 1950.  
The evidence also includes a November 1950 x-ray report 
showing a dislocation of the head of the left femur with a 
chip fracture and considerable displacement of fragment from 
the lower posterior rim of the acetabulum.  

In July 2001, a hearing was held by the undersigned Member of 
the Board, sitting at the RO.  The veteran at that time 
testified that, when injured during service, he was seated on 
a bench when he was struck in the knee by a small tractor and 
pushed through a wall, landing on his back.  


I.  Left Hip

Facts

An October 1998 VA examination report shows that the 
veteran's left hip flexion was limited at 90 degrees, 
compared with his right hip flexion of 110 degrees.  His 
external rotation was described as normal at 45 degrees; his 
internal rotation was limited from zero to 5 degrees, as 
compared with 10 degrees on the right; and his abduction was 
described as normal at 45 degrees.  

A February 2000 VA outpatient treatment record shows that, 
after noting that an MRI study had been conducted, the 
veteran's examiner found his hip to be normal.  

The reports of February and March 2000 VA examinations are 
also of record.  The February 2000 report shows that the 
veterans left hip flexion was to 80 degrees, his external 
rotation was to 40 degrees, his internal rotation was to 5 
degrees, and his abduction was to 30 degrees.  

The March 2000 VA examination report shows that the veteran's 
hip flexion was to 85 degrees, his external rotation was to 
58 degrees, his internal rotation to 26, his abduction and 
adduction were both to 20 degrees.  

A March 2000 VA outpatient treatment record shows that the 
examiner found full range of motion of the hips.  They were 
also noted to be non-tender with no swelling or erythema.  

Analysis

The veteran's service-connected hip condition has been rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which evaluates traumatic arthritis, 
and 38 C.F.R. § 4.73, Diagnostic Code 5317, for muscle 
disability of the pelvic girdle.  

Diagnostic Code 5010 provides that traumatic arthritis will 
be evaluated pursuant to the criteria under Diagnostic Code 
5003, which evaluates degenerative arthritis.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved, in this case, under Diagnostic Code 
5251, 5252 and 5253.  

When the limitation of motion is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is also assigned where the above is present with 
occasional incapacitating exacerbations.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Thus, the Board finds that rating of the service-connected 
left hip disability must also be undertaken pursuant to 
Diagnostic Codes 5250 through 5255.  

Diagnostic Code 5251 evaluates limitation of extension of the 
thigh to 5 degrees as 10 percent disabling.  

Where thigh flexion is limited to 45 degrees, a 10 percent 
rating is also assigned pursuant to Diagnostic Code 5252.  
Flexion limited to 30 degrees is evaluated as 20 percent 
disabling.  Where flexion of the thigh is limited to 20 
degrees, a 30 percent rating is for application.  A 40 
percent rating is warranted when thigh flexion is limited to 
10 degrees.  

Other impairment of the thigh, with abduction motion lost 
beyond 10 degrees is evaluated as 20 percent disabling under 
Diagnostic Code 5253.  Limited adduction, where the legs 
cannot be crossed, is evaluated as 10 percent disabling.  
Limitation of rotation, when the veteran cannot toe out more 
than 15 degrees, is also evaluated as 10 percent disabling.  

Diagnostic Code 5255 evaluates impairment of the femur.  
Where the shaft or anatomical neck is fractured, with 
nonunion and loose motion (a spiral or oblique fracture) is 
manifested, an 80 percent evaluation is assigned.  A 
disability productive of nonunion without loose motion is 
evaluated as 60 percent disabling.  Fracture of the surgical 
neck with a false joint is evaluated as 60 percent disabling.  

Malunion, with marked hip or knee disability is evaluated as 
30 percent disabling, with moderate disability, 20 percent; 
and with slight hip or knee disability, a 10 percent rating 
is assigned under Diagnostic Code 5255.  

Here, while there is some evidence of limited motion with 
related pain, the evidence does not support the assignment of 
a higher rating based on functional limitation.  The recorded 
clinical findings do not demonstrate that the veteran has a 
loss of function due to pain that would equate with that of 
thigh flexion restricted to 10 degrees.  

Similarly, there is no evidence of flail joint or ankylosis, 
so that ratings under Diagnostic Code 5250 or 5254 are 
warranted.  The evidence also does not show that at least a 
moderate disability of the pelvic girdle group 2 muscles is 
manifested, so that a greater rating could be assigned under 
Diagnostic Code 5317.  

The Board also finds in rating the veteran's left hip 
disability under Diagnostic Code 5255 that the evidence does 
not show that a rating greater than 20 percent is warranted.  
Specifically, a marked hip disability is not demonstrated.  

Thus, the preponderance of the evidence is against the claim 
for an evaluation greater than 20 percent for the service-
connected residuals of dislocation of the left hip with 
chronic muscle strain and traumatic arthritis.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.


II.  Low Back

Facts

A March 1999 VA outpatient treatment record shows that the 
veteran has had muscle spasms in the low back.  

The February 2000 VA examination report shows that the 
veteran's back flexion was limited to 40 degrees.  His 
extension was described as normal.  His lateral flexion was 
to 15 degrees, and rotation was to 10 degrees.  

The March 2000 VA examination report reveals that flexion was 
to 70 degrees without pain, but noted that as he was bending 
to tie his shoes, the veteran experienced sharp pain in his 
low back that radiated to his pelvis.  His lateral flexion 
was limited to 20 degrees, and his straight leg raising 
examination was negative.  

Significant gait antalgia was noted.  Neurological studies 
were described as normal, and the examiner noted that there 
were no radiculopathic symptoms.  

A March 2000 treatment record shows that there was mild 
sacro-iliac joint tenderness, but that the straight leg 
raising examination was negative.  

A September 2000 VA treatment record shows that the veteran 
used a TENS unit to manage his low back pain, and also 
received physical therapy.  

A May 2001 letter from the veteran's VA physician reveals 
that the veteran was treated at that facility, by that 
physician, for low back pain and left leg pain of a 13 year 
duration.  Specifically, the physician found that "[the 
veteran] received severe trauma to the left side of his body 
while he was in the armed forces.  Whether the initial trauma 
effected his back, hip, femur or knee most [was], in many 
respects, irrelevant and unknowable.  Such a trauma was 
unlikely to only effect a specific area of that side of his 
lower body."  

The physician further found that although congenital spine 
stenosis was noted incidentally on radiographic examination, 
that this was a common incidental finding and if it were to 
cause problems in and of itself, they would have become 
evident when the veteran was developing and growing prior to 
his serving in the armed forces.  The physician next 
concluded that that if it had "any relevance at all to his 
present situation, it would only be because acquired 
disabilities have now brought it into play."  

The physician noted that the veteran had difficulty rising 
from a sitting position, climbing, occasional numbness in the 
left leg, and chronic discomfort in his back and leg 
requiring the regular use of muscle relaxants, anti-
inflammatories, as well as intermittent (but frequent) use of 
mild narcotic analgesics when having an exacerbation.  

The objective findings were those of peri-spinal muscle 
tenderness, limited range of motion of his lower spine and 
hip with pain, and an antalgic gait.  The physician also 
found that the exact amount of the limitations varied, 
depending on whether there was an exacerbation of back spasms 
and pain.  

The physician also found that radiographic studies were of 
limited value, in that they could not "rule in" the scarring, 
fibrous and ligamentous strain that would have happened from 
the injury.  Next, the physician found that because, by their 
nature, muscle spasms and inflammation are intermittent, 
evaluating the veteran's disability on any one day could be 
misleading, and opined, after review of the Schedule of 
Ratings, that the veteran's back disability most closely 
approximated a disc syndrome, and in the physician's opinion, 
would be rated as "Severe: recurring attacks with 
intermittent relief."

Analysis

The veteran's service-connected low back condition has been 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  

Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  A pronounced syndrome disability is rated as 60 
percent disabling when persistent symptoms are present 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A severe disability, 
that is, one with recurrent attacks and with intermittent 
relief, is evaluated as 40 percent disabling.  A 20 percent 
evaluation is assigned for a moderate disability with 
recurring attacks. 

Here, there is some evidence of limited flexion, lateral 
flexion and rotation.  Muscle spasm was found.  Significant 
gait antalgia was noted, as was difficulty rising from a 
sitting position, climbing, occasional numbness in the left 
leg, and chronic discomfort in his back and leg.  

The Board finds the 2001 letter from the veteran's VA 
examiner of the last 13 years particularly probative.  The 
examiner opined that the veteran's service-connected back 
disability most closely approximated a 40 percent evaluation, 
under Diagnostic Code 5292, for a severe functional 
limitation of the lumbar spine.  

This opinion is further supported, in the Board's view, by 
the findings reported at the February and March 2000 VA 
examinations.  The February report shows that the veteran's 
back flexion was limited to 40 degrees.  In March, it was to 
70 degrees, however, the examiner specifically noted that the 
veteran next experienced a "flare-up" while bending to tie 
his shoes, with sharp pain.  

Thus, an increased rating of forty percent is for application 
in this case.  

The Board finds, however, that there is no evidence of a 
pronounced disability, so that a 60 percent evaluation would 
be assignable under Diagnostic Code 5293.  

As indicated, the evaluation assigned was pursuant to 
Diagnostic Code 5293; however, as described hereinbelow, the 
Board finds that this disability must also be evaluated 
pursuant to Diagnostic Codes 5003, 5010, 5285, 5286 and 5292. 
Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Similarly, the evidence does not show a low back disability 
productive of complete bony fixation, or residuals of a 
vertebral fracture, so that a rating greater than 60 percent 
could be assigned under Diagnostic Codes 5286, or 5285, 
respectively. 

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  


III.  Left knee

Facts

The October 1998 VA examination report shows that the 
examiner found the left knee to be cool without effusion with 
good range of motion with no pain.  

The February 2000 VA examination report reflects that the 
veteran had 100 degrees of flexion in his left knee with 
normal extension.  There was no anterior bursa pain, lateral 
ligament laxity or focal joint line pain.  

The March 2000 VA examination report shows that the veteran's 
flexion of his left knee was from zero to 106 degrees.  There 
was no ligament instability, no swelling, but slight 
tenderness on the medical joint line.  

A March 2000 VA treatment record shows that there was full 
range of motion of the veteran's knees, with no laxity.  A 
March 2000 x-ray examination report shows that there was mild 
degenerative changes of the left knee.  

Analysis

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  The veteran's service-connected left knee 
disability has been rated as 10 percent disabling based on 
arthritis and a noncompensable limitation of motion.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 
percent rating requires slight knee impairment, due to 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating requires moderate impairment of the knee, 
due to recurrent subluxation or lateral instability.  Id.  A 
30 percent evaluation requires severe impairment of the knee, 
due to recurrent subluxation or lateral instability.  Id.  

As indicated, the Board finds that disability must also be 
evaluated pursuant to Diagnostic Codes 5003, 5010, 5260, 5261 
and 5262.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

As noted above, Diagnostic Code 5010 provides that traumatic 
arthritis will be evaluated pursuant to the criteria under 
Diagnostic Code 5003.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id. 

Impairment of the tibia or fibula under Diagnostic Code 5262 
is evaluated as 10 percent disabling with evidence of slight 
ankle or knee disability; 20 percent with moderate evidence 
of disability; and 30 percent with marked evidence of knee or 
ankle disability.

It must also be noted that, in situations in which a service-
connected knee disorder encompasses impairment due to 
arthritis, the provisions of Diagnostic Code 5257 (impairment 
due to recurrent subluxation or lateral instability) and 
Diagnostic Codes 5260 and 5261 (limitation of motion) are to 
be added, and are not subject to the prohibition against the 
"pyramiding" of symptomatology; see 38 C.F.R. § 4.14.

However, in this case, the Board also finds that there is no 
medical evidence of any subluxation or lateral instability-in 
fact, the medical evidence specifically shows that there is 
none.  Thus, a separate, compensable rating pursuant to 
Diagnostic Code 5257 is not warranted.  

Similarly, there is no evidence showing that the veteran's 
left knee is limited in flexion or extension so that ratings 
could be assigned under either Diagnostic Code 5260 or 5261.  
In fact, there is no evidence that the veteran's left knee 
flexion or extension is limited to a compensable extent under 
either Diagnostic Code 5260 or 5261.

Additionally, the evidence does not show that any limitation 
of motion of the veteran's left knee is objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, so that a 10 percent rating under 
Diagnostic Code 5010 could be assigned.  

There is also no evidence of ankylosis, dislocated or removed 
symptomatic semilunar cartilage, or genu recurvatum so that 
ratings under Diagnostic Codes 5256, 5258, 5259 or 5263 are 
warranted.  

Although there is little or no actual limitation of motion in 
the case, there is satisfactory evidence of flare-ups with 
pain, and occasional buckling after exertion.  Thus, a 
minimum rating of 10 percent is for application for the 
veteran's left knee disability pursuant to Diagnostic Code 
5262, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board 
finds, however, that there is no evidence of any moderate 
knee disability, or of a severe disability.  The disability 
picture here does not meet the criteria for a 20 percent, or 
higher, rating.  

Thus, as the preponderance of the evidence is against the 
claim for an increased evaluation for the service-connected 
left knee condition, a rating greater than 10 percent is not 
warranted.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for his service-connected disabilities as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board finds, however, that the veteran's service-
connected disorders are shown to have warranted the 
assignment of the current ratings during the entire course of 
this appeal.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified both of the RO's decisions, and of the specific 
information the RO needed to complete his claim.  The 
statement of the case informed the veteran of the evidence 
and factors considered pertinent to his appeal.  VA has met 
its duty to inform the veteran.  

The Board concludes the discussions in the numerous 
decisions, statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  The RO has requested all 
relevant records identified, and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  

Although VA has a duty to assist in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.





ORDER

An increased rating greater than 20 percent for the service-
connected residuals of dislocation of the left hip with 
chronic muscle strain and traumatic arthritis, is denied.  

An increased rating of 40 percent for the service-connected 
degenerative joint disease of the lumbosacral spine is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

An increased rating greater than 10 percent for the service-
connected arthritis of the left knee is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

